Order, Supreme Court, New York County, entered June 2, 1971, denying motion of the defendant-appellant for summary judgment, dismissing the complaint as against it, unanimously affirmed, but *694without prejudice to a renewal of the motion for summary judgment, if defendant-appellant is so advised, after completion of pretrial disclosure proceedings. Respondent shall recover of appellant $50 costs and disbursements of this appeal. Concur — Stevens, P. J., McGivern, Kupferman, Murphy and Capozzoli, JJ.